?   *   CaseCase
             1:19-cv-00533-MAC-ZJH
                 1:19-cv-00533 Document
                                    Document
                                        1-2 Filed
                                             2 Filed
                                                  10/28/19
                                                      10/28/19
                                                            PagePage
                                                                 6 of 1
                                                                      30ofPageID
                                                                           11 PageID
                                                                                 #: 14
                                                                                     #: 47
                                                                                                FILED
                                                                                                DISTRICT CLERK OF
                                                                                                JEFFERSON CO TEXAS
                                                                                                8/19/201912:35 PM
                                                                                                JAMIE SMITH
                                                  CAUSE NO.   3-^04 3 eft                       DISTRICT CLERK
                                                                                                B-204309

             LARRY MCCULLY                                    §                     IN THE DISTRICT COURT
             Plaintiff                                        §
                                                              §
             v.                                               §
                                                              §                             JUDICIAL DISTRICT
                                                              §
            UNITED PROPERTY & CASUALTY                        §
            INSURANCE COMPANY AND                             §
            KELLEY EARLE                                      §
            Defendants                                        §               JEFFERSON COUNTY, TEXAS



                                              PLAINTIFF’S ORIGINAL PETITION


                                                                                                                     T-   '

                                                                                                                     !
            TO THE HONORABLE JUDGE OF SAID COURT:
                   COMES NOW, PLAINTIFF, LARRY MCCULLY (the “Plaintiff’) complaining of and

            against UNITED PROPERTY & CASUALTY INSURANCE COMPANY (“UPCIC”) and

            KELLEY EARLE (“EARLE”) and hereby respectfully shows unto the Court and Jury as follows:

                                             I.      DISCOVERY CONTROL PLAN
            1.01   Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of the Texas Rules

            of Civil Procedure. This case involves complex issues and will require extensive discovery.

            Therefore, Plaintiff asks the Court to order that discovery be conducted in accordance with a

            discovery control plan tailored to the particular circumstances of this suit.


                                                        II.       PARTIES

            2.01   Plaintiff, Larry McCully is an individual and resident of Jefferson County, Texas and

            citizen of the state of Texas.
CaseCase
     1:19-cv-00533-MAC-ZJH
         1:19-cv-00533 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          10/28/19
                                              10/28/19
                                                    PagePage
                                                         7 of 2
                                                              30ofPageID
                                                                   11 PageID
                                                                         #: 15
                                                                             #: 48




     2.02 Defendant, UPCIC is a for-profit, foreign insurance company doing business in the state of

    Texas with its principal place of business in Florida. UPCIC may be served with process by

    serving its registered agent for service: CT Corporation System, 1999 Bryan St., Ste. 900, Dallas,

    Texas 75201-3136.

    2.03 Defendant, Kelley Earle is an individual and resident of Harris County, Texas and a citizen

    of the state of Texas. Earle may be served with process at her residence located at 1939 Windy

    Green Dr., Kingwood, Texas, 77345.
                                                                                                         i
                                                                                                         I
                                     III.    JURISDICTION AND VENUE                                      i



    3.01     This Court has Jurisdiction over this case in that the amount in controversy exceeds the    i


    minimum jurisdictional limits of this Court.                                                         !

    3.02     Venue is mandatory and proper in Jefferson County, Texas because all or a substantial

    part of the events giving rise to the lawsuit occurred in this county (see Tex. Civ. Prac. & REM.

    Code § 15.002).

                                   IV.      CONDITIONS PRECEDENT

    4.01     All conditions precedent to recovery have been performed, waived, or have

    occurred.

                                                 V.   FACTS

    5.01     UPCIC sold Plaintiff a homeowner’s insurance policy, policy number UTW 5561531

    (hereinafter referred to as the “policy”).

    5.02    Plaintiff owned the property insured under the policy that is specifically located at 7550

    Forest Park Drive, Beaumont, Texas (hereinafter referred to as the “property”).

    5.03    On or about August 29, 2017, Plaintiff’s property sustained damages from Hurricane

    Harvey. Plaintiff and his family were forced to evacuate, and upon their return, they discovered
CaseCase
     1:19-cv-00533-MAC-ZJH
         1:19-cv-00533 Document
                            Document
                                1-2 Filed
                                     2 Filed
                                          10/28/19
                                              10/28/19
                                                    PagePage
                                                         8 of 3
                                                              30ofPageID
                                                                   11 PageID
                                                                         #: 16
                                                                             #: 49




     the French doors blown open, which allowed water to enter the residence. Further, Plaintiff

     discovered water had entered through the roof, causing damage throughout his home.

     5.04     Wind forces from Harvey created openings in the roof and blew open a set of exterior

     French doors, allowing water to penetrate into the property. Plaintiffs property sustained damages

     to the walls, ceilings, floors, studs, rafters, sheetrock, and baseboards. PlaintifFs personal property

     also sustained damage as a result of Harvey.

     5.05    Plaintiff filed a claim with his insurance company, UPCIC, for the damages to his property

     caused by the Harvey. Plaintiff asked that UPCIC cover the cost of repairs to the property pursuant

     to the policy and any other available coverages under the policy.

     5.06   UPCIC assigned claim number 2017TX027048 to the claim. The date of loss was assigned

     as August 29, 2018.

     5.07   UPCIC assigned Earle to adjust and handle the claim.

     5.08   On September 30, 2017, Earle sent Plaintiff a letter denying coverage for the roof and

    exterior doors and accepted coverage for some the interior damage and personal property.

    5.09    Between September 30, 2017 and November 30,2017, Plaintiff provided Earle and UPCIC

    with photographs of the damage, repair estimates, and lists of damaged personal property.

    5.10    On November 30, 2017, Earle sent Plaintiff a second letter maintaining its denial of the

    roof and French doors, but increased the amount covered to the interior and personal property.

    5.11    Earle and UPCIC failed to conduct a reasonable investigation and failed to properly adjust

    the claim, which resulted in an improper denial of part of PlaintifFs claim.              Defendants’

    unreasonable investigation resulted in an underpayment of funds that caused the property damage

    to worsen. Defendants’ unreasonable investigation include a refusal to consider the evidence

    supporting coverage. Defendant’s failed to consider that the French doors were blown open during
Ti
     CaseCase
          1:19-cv-00533-MAC-ZJH
              1:19-cv-00533 Document
                                 Document
                                     1-2 Filed
                                          2 Filed
                                               10/28/19
                                                   10/28/19
                                                         PagePage
                                                              9 of 4
                                                                   30ofPageID
                                                                        11 PageID
                                                                              #: 17
                                                                                  #: 50




         Harvey and failed to consider the findings of Plaintiffs roofer that the roofs shingles were lifted

         by wind.

         5.12   To date, UPC1C continues to improperly deny coverage and continues to deny paying what

         it fully owes under the policy. As such, Plaintiffs claims remain unpaid and PlaintifFhas not been      i


         able to properly repair the Property.

         5.13 UPCIC failed to perform its contractual duty to adequately compensate Plaintiff under the

         terms of the policy. Specifically, it failed and refused to pay full proceeds of the Policy, although

         due demand was made for proceeds to be paid in an amount sufficient to cover the damaged

         Property and all conditions precedent to recovery upon the Policy had been carried out and

         accomplished by Plaintiff. UPCIC’s conduct constitutes .a breach .of the insurance contract

         between UPCIC and Plaintiff.

         5.14   UPCIC misrepresented to Plaintiff that “normal wear and tear” allowed water to enter

         Plaintiffs home even though the water entered though wind lifted shingles and French doors that

         were blown open by Harvey winds. UPCIC’s conduct constitutes a violation of the Texas

         Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060 (a) (1).

         5.15   UPCIC failed to attempt to settle Plaintiffs claim in a fair and equitable manner, although

         UPCIC’s liability to pay Plaintiff was reasonably clear under the Policy. UPCIC’s conduct

         constitutes a violation of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS.

         CODE §541.060 (a)(2)(A).

         5.16   UPCIC refused to fully compensate Plaintiff under the terms of the Policy, even though

         UPCIC failed to conduct a reasonable investigation. Specifically, UPCIC performed an outcome-

         oriented investigation by ignoring all evidence supporting coverage. UPCIC’s unreasonable

         investigation resulted in a biased, unfair, and inadequate evaluation of Plaintiffs losses and
t
    Case
       Case
         1:19-cv-00533-MAC-ZJH
            1:19-cv-00533 Document
                               Document
                                   1-2 Filed
                                         2 Filed
                                             10/28/19
                                                 10/28/19
                                                      PagePage
                                                           10 of530
                                                                  ofPageID
                                                                    11 PageID
                                                                           #: 18
                                                                              #: 51




        resulted in further damage to Plaintiffs property. UPCIC’s conduct constitutes a violation of the

        Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE §541.060(a)(7).

        5.17     UPCIC failed to meet its obligations under the Texas Insurance Code regarding timely

        acknowledging Plaintiff s claim, beginning an investigation of Plaintiffs claim, and requesting all

        information reasonably necessary to investigate Plaintiffs claim within the statutorily mandated

        time of receiving notice of Plaintiff s claim. UPCIC’s conduct constitutes a violation of the Texas

        Insurance Code, Prompt Payment of Claims. ,TEX. INS. CODE §542.055.

                           VI.     Ist CAUSE OF ACTION: BREACH OF CONTRACT

        6.01     Plaintiff incorporates by reference the above paragraphs as if stated herein more fully.

        6.02     To prevail on a valid breach_of contract claim,Plaintiff must-prove that 1) there'was a valid

        contract; 2) that Plaintiff has performed his obligations under the contractor tendered performance;

        3) that the defendant has breached the contract in some manner; and 4) plaintiff has sustained

        damages as a result of defendant’s breach. See Brooks v. Excellence Mortgage, Ltd., 486 S.W.3d

        29, 36 (Tex.App.—San Antonio 2015, pet denied).

        6.03    At the time Harvey damaged Plaintiffs property, Plaintiff had in place a policy issued by

        UPCIC. Defendant does not dispute that a valid contract was in place.

        6.04    Plaintiffs premiums were current, and all conditions precedent to recovery were made.

        Furthermore, Plaintiff fulfilled his obligations under the policy, and more specifically, executed

        his duties under the contract after loss.

        6.05    UPCIC wrongfully failed to comply with the terms of the contract, as it relates to their

        duties after loss by failing to conduct a reasonable investigation and pay Plaintiff the full benefits

        owed after a covered loss. UPCIC is therefore in breach of the contract of insurance issued to

        Plaintiff.
Case
   Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                     2 Filed
                                         10/28/19
                                             10/28/19
                                                  PagePage
                                                       11 of630
                                                              ofPageID
                                                                11 PageID
                                                                       #: 19
                                                                          #: 52




    6.06    UPCIC’s conduct constitutes a breach of contract resulting in damages to the Plaintiffs.

                                   VUI.   2nd CAUSE OF ACTION: DTPA

    7.01    Plaintiff incorporates by reference the above paragraphs as if stated more fully herein.

    7.02    Plaintiff is a “consumer” as defined by Tr.x. Bus. & Comm. CODE § 17.45(4). Plaintiff

    sought or acquired goods or services by purchasing those goods or services from UPCIC and Earle.

    UPCIC and Earle violated the Texas Deceptive Trade Practices Act (“DTPA”) (Tex. Bus. &

    Com. Code §17.44 et seq.) because they engaged in false, misleading and/or deceptive acts or

    practices that Plaintiff relied on to his detriment.

    7.03    The acts and omissions of Defendants also constitute violations of the Texas Deceptive

    Trade Practice Act, including, but not limited to:

                    a.      Committing false, misleading or deceptive acts or practices as defined by
                            § 17.46(b);

                    b.     Use of.employment of an act or practice in violation of the Texas Insurance
                           Code Chapter 541.151 et seq. as described herein; and

    7.04   The acts and omissions of Defendants were a producing cause of the Plaintiffs damages.

    7.05   Defendants’ conduct was committed knowingly and/or intentionally because, at the time

    of the acts and practices complained of, Defendants had actual awareness of the falsity, deception

    or unfairness of the acts pr practices giving rise to Plaintiffs claim and they acted with a specific

    intent that Plaintiff act in detrimental reliance on the falsity or deception and/or in detrimental

    ignorance of the unfairness.

    7.06   Plaintiff gave Defendants notice as required by DTPA § 17.50(a), and time to respond to

    such notice has expired.

            V1T1.   3rd CAUSE OF ACTION: S541 ET SEP. TEXAS INSURANCE CODE

    8.01   Plaintiff reincorporates by reference the above paragraphs as if stated herein more fully.
Case
   Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                     2 Filed
                                         10/28/19
                                             10/28/19
                                                  PagePage
                                                       12 of730
                                                              ofPageID
                                                                11 PageID
                                                                       #: 20
                                                                          #: 53




     8.02   UPCIC and Eale violated the Texas Insurance Code § 541 et seq. because they engaged

     in unfair and/or deceptive acts or practices in the business of insurance. Specifically, its acts and

    omission include violation of:

            (a)     Tex. Ins. Code §541.051(1), (4);

            (b)     Tex. Ins. Code §541.052;

            (c)     Tex. Ins. Code §541.059;

            (d)     engaging in unfair settlement practices by:

                    (i)     misrepresenting to Plaintiff a material fact or policy provision relating to
                            coverage at issue (Tex. Ins. Code §541.060(a)(1));

                    (d)     failing to attempt in good faith to effectuate a prompt, fair, and equitable
                            settlement of Plaintiff’s claim with respecl..to_which liability has become
                            reasonably clear (Tex. Ins. Code §541.060(a)(2));

                   (iii)    failing to promptly provide Plaintiff a reasonable explanation of the factual
                            and legal basis in the policy for the denial of the claim ((Tex. Ins. Code
                            §541.060(a)(3));

                   (iv)     failing to affirm or deny coverage within a reasonable time or submit a
                            reservation of rights (Tex. Ins. Code §541.060(a)(4)); and

                   (v)      refusing to pay a claim without conducting a reasonable investigation of the
                            claim (Tex. Ins. Code §541.060(a)(7)).

            (e)    misrepresenting Plaintiffs insurance policy by:

                   (0       making an untrue statement of material fact (Tex. Ins. Code §541.061(1));

                   (ii) .   failing to state a material fact that is necessary to make other statements
                            made not misleading, considering the circumstances under which the
                            statements were made (Tex. Ins. Code §541.061(2)); and

                   (iii)    making a statement in such a manner as to mislead a reasonably prudent
                            person to a false conclusion of a material fact (Tex. Ins. Code §541.061(2));
                            and

            (0     § 17.46(b) of the Texas Deceptive Trade Practice Act, incorporated by Texas
                   Insurance Code §541.151.
Case
   Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                     2 Filed
                                         10/28/19
                                             10/28/19
                                                  PagePage
                                                       13 of830
                                                              ofPageID
                                                                11 PageID
                                                                       #: 21
                                                                          #: 54




    8.03    Defendants’ conduct was committed knowingly because it had actual awareness of the

    falsity, unfairness or deception of their acts or practices made the basis for Plaintiffs claim for

    damages under the Texas Insurance Code.

    8.04   Plaintiff gave Defendants notice as required by §541.154 of the Texas Insurance Code.

    The time to respond to such notice has expired.

    8.05   Defendants’ conduct described above was a producing cause of Plaintiffs damages.

                 IX.    4th CAUSE OF ACTION: TEXAS INS. CODE SECTION 542

    9.01   Plaintiff reincorporates by reference the above paragraphs as if slated herein more fully.

    9.02   UPCIC violated the Texas Insurance Code section 542 because it failed to do the following

    within the statutorily mandated time of receiving all necessary information:

           (1) Failing to timely acknowledge the Plaintiffs claim;
                                                                                                           i
           (2) Failing to commence an investigation of Plaintiffs claim;

           (3) Failing to request all information reasonably necessary to investigate Plaintiffs claim
               within the statutorily mandated deadlines;

           (4) Failing to give proper notice of the acceptance or rejection of part or all of Plaintiffs
               claim;

           (5) Failing to accept or deny Plaintiffs full and entire claim within the statutorily
               mandated time of receiving all information;

           (6) Failing to pay Plaintiffs claim without delay; and

           (7) Failing to include the requisite penalty interest on any and all payments made beyond
               the statutorily designated time to make payment in full for Plaintiff s claim.

    9.03   UPCIC violated the Texas Insurance Code section 542 by:

           (1) Knowingly misrepresented to the Plaintiff pertinent facts or policy provisions relating
               to coverage;

           (2) Failing to adopt and implement reasonable standards for the prompt investigation of
               claims arising under the policy;
Case
   Case
     1:19-cv-00533-MAC-ZJH
        1:19-cv-00533 Document
                           Document
                               1-2 Filed
                                     2 Filed
                                         10/28/19
                                             10/28/19
                                                  PagePage
                                                       14 of930
                                                              ofPageID
                                                                11 PageID
                                                                       #: 22
                                                                          #: 55




             (3) Not attempting in good faith to effect a prompt, fair, and equitable settlement of the
                 claim when liability became reasonably clear; and

             (4) Compelling Plaintiff to institute a suit to recover an amount due under the policy by
                 offering substantially less than the amount ultimately recovered in the suit brought by
                 Plaintiff.

    9.04     Such failures constitute violations of Texas Insurance Code Section 542.055, 542.056,

    542.057, and 542.058. As a result of the foregoing violations, Plaintiff requests damages under

    Texas Insurance Code section 542.060.

                 X.      5th CAUSE OF ACTION: GOOD FAITH AND FAIR DEALING

    10.01 Plaintiff reincorporates by reference the above paragraphs as if stated more fully herein.

    10.02 UPCIC owed Plaintiff a duty of good faith and fair dealing. UPCIC breached this duty

    when they conducted an unreasonable investigation, denied Plaintiffs claim, and misrepresented

    material facts because Defendant knew or should have known that it was reasonably clear that

    Plaintiff’s claim was covered. Defendant’s breach of this duty was a proximate cause of Plaintiffs

    damages.

                                           XI.      AMBIGUITY

    11.01 The policy in place at the time of Hurricane Harvey, policy number UTW5561531

    contained patent and latent ambiguities concerning the terms of the policy governing the insured’s.

    duties after loss.

                                    XII.   WAIVER AND ESTOPPEL

    12.01 UPCIC has waived and is estopped from asserting any coverage defenses, conditions,

    exclusions, or exceptions to coverage not contained in any reservation of rights letter to Plaintiff.

                                            XIII.   DAMAGES

    13.01 As a direct result of Defendants’ conduct, Plaintiff has suffered economic damages all of

    which he is entitled to recover. Plaintiff is entitled to recover, in addition to the amount of the
«*>   CaseCase
           1:19-cv-00533-MAC-ZJH
               1:19-cv-00533 Document
                                  Document
                                      1-2 Filed
                                           2 Filed
                                                10/28/19
                                                    10/28/19
                                                          PagePage
                                                               15 of10
                                                                     30ofPageID
                                                                          11 PageID
                                                                                #: 23
                                                                                    #: 56




           claim, interest on the amount of the claim at the rate of 10 percent a year as damages, together with

           reasonable attorney’s fees. Plaintiff is also entitled to recover mental anguish damages because

           Defendants acted in bad faith and because Defendants’ knowing conduct was the producing cause

           of Plaintiffs mental anguish.

           13.02 Pursuant to the DTPA and the Texas Insurance Code, Plaintiff is also entitled to recover

           treble damages because Defendants’ conduct was committed knowingly.

           13.03 Plaintiff is entitled to exemplary damages as a result of Defendants’ breach of duties owed.

           When viewed objectively from the standpoint of the Defendants at the time of the occurrence in

           question, Defendants’ conduct involved an extreme degree of risk, considering the probability and

           magnitude of the harm to others and which the Defendants had actual, subjective awareness of the

           risk involved, but nevertheless proceeded with conscious indifference to the rights, safety, or

           welfare of others.

           13.04 Based on the information currently available to Plaintiff, Plaintiff believes his damages         !
                                                                                                                   !
           exceed $200,000.00, but are less than $1,000,000.00 including damages of any kind, penalties,

           costs, expenses, pre-judgment interest and attorney’s fees, Plaintiff reserves the right to decrease

           or increase this amount as further information becomes available.

                                              XIV. ATTORNEY’S FEES

           14.01 Pursuant to Texas Civil Practices & Remedies Code §§38.001, et seq., DTPA §

           17.50(d), and Texas Insurance Codes § 541.152 and §542.060, Plaintiff seeks recovery of his

           reasonable and necessary attorney’s fees and court costs.

                                        XV.    REQUEST FOR DISCLOSURE
"*   *'U'.   CaseCase
                  1:19-cv-00533-MAC-ZJH
                      1:19-cv-00533 Document
                                         Document
                                             1-2 Filed
                                                  2 Filed
                                                       10/28/19
                                                           10/28/19
                                                                 PagePage
                                                                      16 of11
                                                                            30ofPageID
                                                                                 11 PageID
                                                                                       #: 24
                                                                                           #: 57




                  15.01 Under the authority of the Texas Rules of Civil Procedure 194, Plaintiff requests that the

                  Defendants discloses, within 50 days for the service of this request, the information or material

                  described in Rule 194.2(a)-(l).

                                                           XVI. PRAYER

                  16.01 For these reasons, Plaintiff asks that he have judgment against Defendants for his economic

                  damages, mental anguish damages, treble damages, exemplary damages, reasonable and necessary

                  attorney fees, pre-judgment and post-judgment interest as allowed by law, costs of suit, and all

                  other relief to which Plaintiff may show himself entitled.

                                                                       Respectfully Submitted,

                                                                By:    A/ Toe/M (Addercry
                                                                       Clint Brasher
                                                                       Texas Bar No. 24009915
                                                                       clint@brasherattomey.com
                                                                       Nishi Kothari
                                                                       Texas Bar No. 24087862
                                                                       nishi@brasherattomev.com
                                                                       Joe Muckleroy
                                                                       Texas Bar No. 24065801
                                                                       ioe@brasherattomev.com
                                                                       6430 Wellington Place
                                                                       Beaumont, Texas 77706
                                                                       (409) 832-3737 Telephone
                                                                       (409) 832-3838 Fax
